Justices                                                                                   Chief Justice

  WILLIAM J. BOYCE                                                                           Kem Thompson Frost
 TRACY CHRISTOPHER
MARTHA HILL JAMISON                                                                                 Clerk
  SHARON MCCALLY                                                                             CHRISTOPHER A. PRINE
   J. BRETT BUSBY
   JOHN DONOVAN                   Fourteenth Court of Appeals                                 PHONE 713-274-2800

   MARC W. BROWN
       KEN WISE
                                               301 Fannin, Suite 245
                                               Houston, Texas 77002



                                            Tuesday, October 13, 2015

     Jennifer Anne Thomas
     Fort Bend County Jail
     1410 Williams Way Blvd.
     Richmond, TX 77469

     RE:         Court of Appeals Number:    14-14-01018-CR
                 Trial Court Case Number:    14-DCR-065587

     Style: Jennifer Anne Thomas
            v.
            The State of Texas

             Your court-appointed lawyer has filed a brief stating that the record on appeal shows no
     reversible error in your case, or error upon which an appeal may be based, and your lawyer is
     unable to raise any arguable grounds for appeal. Your lawyer waived oral argument and also has
     or will file a motion to withdraw from any further responsibilities of representing you. The
     motion filed by your lawyer is also known as an "Anders Brief." See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967).

             This letter serves as notice that you may file a Response to your lawyer's Anders Brief on
     or before November 13, 2015, or may file a motion to extend the time you have to file a
     Response with the court. If you choose to ask for more time to file a Response, then you must
     file your motion for an extension of time to file a Response on or before November 31, 2015.

             You are entitled to a copy of the record on appeal in your case. If you would like a copy
     of the record, you must complete the attached motion form and return it to the Fourteenth Court
     of Appeals, 301 Fannin Street, Suite 245, Houston, TX 77002.

             If you file a Response to the Anders Brief, it should state what arguable grounds you
     believe a lawyer appointed to represent you should include in an appellate brief. See Bledsoe v.
     State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                               NOTICE TO COURT-APPOINTED COUNSEL

             Upon receipt of a request for a copy of the appellate record, this court directs that
     Appellant's court-appointed counsel shall (1) make arrangements, within five days from the date
     of receiving Appellant's request, to forward a copy of the appellate record to Appellant and (2)
confirm that Appellant has received the record and notify this court in writing that counsel has
confirmed that appellant has received a copy of the record. Court-appointed counsel may
discharge the responsibility for preparing and delivering the record to the Appellant by making
arrangements with the district or county clerk, however it is still counsel's responsibility to
confirm delivery and to provide confirmatory notice to this court. See Escobar v. State, 134
S.W.3d 338, 339-40 (Tex. App.—Amarillo 2003) (order); Pitchford v. State, No. 07-05-0254-
CR, 2006 WL 1587153 (Tex. App.—Amarillo June 9, 2006) (order) (not designated for
publication).

       The State’s Response, or waiver, is due 30 days after Appellant files a Response, or the
due date for the Appellant’s Response has passed.

                                                   Sincerely,




                                                   Christopher Prine, Clerk




cc:   John Harrity, III (DELIVERED VIA E-MAIL)
      Zachary Scott Maloney (DELIVERED VIA E-MAIL)
RE:    Court of Appeals Number: 14-14-01018-CR
       Trial Court Case Number: 14-DCR-065587

Style: Jennifer Anne Thomas
       v.
       The State of Texas

                     Pro se Motion for Access to Appellate Record

To the Honorable Justices of Said Court:

       Appellant’s appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk’s record and the court reporter’s record for use in preparing his
pro se response to counsel’s brief.
       Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel’s Anders brief.

                                           Respectfully submitted,


                                           Pro se Appellant
                                           _____________ Unit, TDCJ # __________
                                           ____________, Texas _______


                                  Certificate of Service

       This is to certify that on                       (Date), a true and correct copy
of the above and foregoing document was served by mail on:

Fort Bend County District Attorney’s Office, 301 Jackson Street, Richmond, TX 77469

                                                 ______________________
                                                 Pro se Appellant